internal_revenue_service u i l number release date cc dom fi p - plr-100471-99 date legend company state date exchange a b subsidiary operating partnership c_corporation corporation dear this is in reply to a letter dated date and subsequent correspondence requesting a ruling on behalf of company you have requested a ruling that based upon the facts and representations submitted the rents that operating partnership receives from a subsidiary of newco after the spin- off of newco from company but before the end of the year in which the spin-off occurs will not be excluded from rents_from_real_property under sec_856 of the internal_revenue_code facts company is a state corporation that elected to qualify as a real_estate_investment_trust reit beginning with its tax_year ended date company’s common_stock is traded on the exchange plr-100471-99 and on average a shares out of a total of b shares outstanding are traded each business_day it is represented that subsidiary is a reit and qualified_reit_subsidiary of company subsidiary is the sole general_partner of and currently owns approximately a c percent partnership_interest in operating partnership a state limited_partnership the remainder of the partnership interests in operating partnership are owned by individuals limited_liability companies partnerships trusts and corporations two of which are closely-held corporations owned by individuals that are limited partners of operating partnership one of which is a publicly-owned corporation and one of which is a charitable foundation company through operating partnership and operating partnership’s subsidiary partnerships owns limited-service and extended-stay hotels currently operating partnership leases the hotels to affiliates of corporation and to a subsidiary of corporation the lessees company and operating partnership are not affiliated or commonly managed with corporation corporation or their lessees in any way in addition company does not own directly or indirectly percent or more of the voting power or total number of shares of either lessee within the meaning of sec_856 for valid business reasons operating partnership plans to form a new corporation newco that will be taxable as a c_corporation for federal tax purposes operating partnership will contribute cash or other liquid_assets to newco and immediately thereafter will distribute all of newco's stock proportionately to the partners of operating partnership including company company in turn will immediately distribute the newco stock it receives from operating partnership to its shareholders prior to the spin-off at a time when neither newco nor any wholly- owned subsidiary of newco is a tenant of company or operating partnership operating partnership will momentarily own all of the outstanding newco stock immediately after the stock of newco is distributed to the partners of operating partnership company will momentarily own approximately c percent of newco it is represented that in both cases the ownership of newco by operating partnership and company will be solely to facilitate the spin-off company does not intend to treat the distribution of newco stock as a tax-free spin-off under sec_355 in connection with the spin-off newco's stock will be registered with the securities_and_exchange_commission so that the newco stock will be freely tradeable by company's shareholders following the spin-off it is not certain whether newco’s stock initially will be traded on plr-100471-99 an exchange or national market there will be no requirement the company and newco stock trade together on a paired or stapled basis furthermore although the ownership of company and newco will be the same immediately following the spin-off the common_stock of company and newco will be traded independently and it is therefore expected that over time the ownership of company and newco will diverge significantly company represents that after the spin-off neither company nor any of company’s subsidiaries will own any equity_interest in newco and to the best of company’s knowledge no shareholder of either company or newco will own percent or more of the shares of stock of the other taking into account the constructive_ownership rules of sec_318 as modified by sec_856 after the spin-off it is expected that newco will form wholly owned corporate subsidiaries newco subsidiaries both newco and the newco subsidiaries will be fully subject_to the corporate_income_tax it is anticipated that newco will engage in activities that if engaged in by company would generate nonqualifying income for purposes of sec_856 those activities will likely include leasing and operating hotels owned by operating partnership or unrelated third parties however at the time of the spin-off newco will not have entered into or reached a binding agreement to enter into any leases with either company or operating partnership it is expected that newco will enter into any such leases through the newco subsidiaries law analysis and holding sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that not more than percent of the value of a reit's total assets may be represented by securities other than those includible under subparagraph a not greater than percent of the value of the total assets of the reit may be invested in one issuer and the securities may not represent more than percent of the outstanding voting_securities of the issuer sec_856 defines for purposes of sec_856 and the term rents_from_real_property to include rents from interests_in_real_property charges for services customarily furnished or rendered in connection with the rental of real_property and rent attributable to personal_property which is plr-100471-99 leased under or in connection with a lease of real_property if such personal_property does not exceed percent of the total rental for the taxable_year attributable to both the real and personal_property so leased sec_856 provides in part that rents_from_real_property does not include any amount received or accrued directly or indirectly from any person if the reit owns directly or indirectly in the case of a corporation stock of the corporation possessing percent or more of the combined voting power of all classes of stock entitled to vote or percent or more of the total number of shares of all classes of stock of the corporation sec_1_856-4 of the income_tax regulations interprets sec_856 to disqualify amounts received by persons owned in whole or part by a reit at any time during the taxable_year the regulation requires in relevant part that where a reit receives directly or indirectly any amount of rent from any corporation in which it owns any proprietary interest the reit shall submit at the time it files its return for the taxable_year a schedule setting forth the name and address of the corporation the amount received as rent from the corporation and the highest percentage of the total combined voting power of all classes of its stock entitled to vote and the highest percentage of the total number of shares of all classes of its outstanding_stock owned by the reit at any time during the reit’s taxable_year sec_856 provides that for purposes of sec_856 the rules prescribed by sec_318 for determining the ownership of stock shall apply in determining the ownership of stock assets or net profits of any person except that percent shall be substituted for percent in subparagraph c of sec_318 and sec_318 under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 in order for rents received by operating partnership from newco or a subsidiary of newco to be treated as rents_from_real_property under sec_856 company must not be treated as owning directly or indirectly at any time during company's taxable_year percent or more of the total combined voting power or plr-100471-99 total number of shares of all classes of newco’s stock the internal_revenue_service has considered the treatment of the momentary ownership of stock for purposes of facilitating a divisive corporate_reorganization in the context of a small_business_corporation in revrul_72_320 1972_1_cb_270 a small_business_corporation created another corporation and transferred assets in connection with a reorganization under sec_368 in exchange for stock in the new corporation immediately thereafter stockholders of the original corporation exchanged their stock for the stock of the new corporation in a transaction that qualified under sec_355 the revenue_ruling holds that the momentary ownership of stock in the new corporation did not terminate the original corporation's election as a small_business_corporation because more than momentary control of the new corporation was never contemplated similar treatment is appropriate in the present situation accordingly based on the facts as represented we conclude that the momentary ownership of newco by company in the proposed transaction will not result in the disqualification of rental payments from newco or a subsidiary of newco as rents_from_real_property within the meaning of sec_856 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed concerning whether company or any other entity qualifies as a reit under sec_856 of the code prior to or following the proposed transaction described above in particular except as ruled above no opinion is expressed as to whether the income from any lease mentioned above qualifies as rents_from_real_property under sec_856 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions products by alvin j kraft chief branch enclosure copy of this letter copy for purposes
